Considering the joint motion of Malcolm A. Goebel, plaintiff and appellee, through his attorney, Bentley G. Byrnes, Jr., and of Jackson Brewing Company and the Employers Liability Assurance Company, Ltd., defendants and appellants, through their attorneys, Edward Rightor and W.H. Sellers, to the effect that the judgment in this case should be reversed and the cause remanded to the Civil District Court for retrial because of the fact that it has been impossible to have the testimony adduced at the trial below transcribed by the Court Reporter, and that it is in the best interest of all parties that the case should be retried in its entirety.
It is ordered, adjudged and decreed that the judgment appealed from be and it is annulled, avoided and reversed and it is now ordered that this cause be remanded to the Civil District Court for the Parish of Orleans for retrial.
Reversed and remanded.